Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
2.	Applicant’s arguments see pages 6-11, filed on 09/13/21, with respect to the rejection(s) of claim(s) under 102(a)(1) and 103 have been fully considered but are not persuasive.	

3.          With respect to applicant’s remarks regarding rejected claims on pages 6-7, the examiner respectfully disagrees.  Applicants argue “As shown in Figure 13 of Weinberger, the beam 1306 from the laser 1302 hits the capillary tube 1308 and creates a fringe pattern for analysing the contents through back-scattering interferometry (see paragraph [0025]). This is the same configuration shown in Figure 14, where beam B hits the capillary tube 1406.
            In this instance, laser 1401 of Figure 14 merely hits the side of the capillary tube, and is therefore not projecting transversely across the passage to irradiate within a measuring zone”.  
         a)  First, Weinberger teaches: “the tube comprises borosilicate, fused silica or plastic”, ([0006]).  “The container is adapted to generate a backscatter fringe pattern when filled with liquid and interrogated with an unfocused coherent light source, such as a laser beam.  Factors that influence the ability to create such a pattern include the relative refractive indices of the substrate that forms the container and the liquid within, as well as the shape of compartment in which the liquid is contained and the light source strikes”, ([0031]).  “The container can be formed of any suitable optically transmissive material, such as glass, quartz, borosilicate, silica (e.g., fused silica) or a polymeric material, e.g., a plastic such as polyacrylate, cyclic olefin copolymer, polydimethyl siloxane, polycarbonate, and polymethyl methacrylate”, ([0033]). 
          Weinberger clearly teaches tube, container, which contains inspection fluid sample, is made of a transparent material.  Therefore, the projected the laser beam transversely across the passage obviously can irradiate the material within a measuring zone, (figure 12, beam 1206; Figure 13, beam 1306; Figure 14, beam 1401).  
           b)  Second, Weinberger teaches: “the container is provided with patterned internal surface.  Such a surface allows a binding reagent to be bound only in the sensing area to be probed by the light source … the binding agent can be patterned in the form of a ring around the inside of the compartment.  Different binding agents can be bound to different specific areas of the compartment surface so that more than one assay can be performed in a single compartment.  Thus, the compartment can have a series of rings, each ring having a different reagent (e.g., binding agent) bound to the wall”, ([0046]).  “In a homogeneous assay, the binding agent, e.g., a binding partner, is in free solution to interact with the analyte.  In a heterogeneous assay, the binding agent is tethered or otherwise attached to the inside surface of the compartment to interact with the analyte.  In certain embodiments of a heterogeneous assay, the surface of the compartment is patterned such that a binding agent is bound at a specific or predetermined location on the compartment surface, where interaction with analyte can be interrogated” [0140].   “The sample is introduced into a tube that contains patterned deposits of binding partners (e.g., antibodies, one for each analyte of interest) and specified regions devoid of these agents which act as controls”, ([0141]).  “The sample is then processed by spinning to make the patterned region devoid of insoluble particulates or the sample can be then pushed out of the tube using an appropriate buffer wash solution”, ([0143]).  “a single wide beam, or multiple beams, are used to illuminate each specified region.  Detected fringe pattern differences are used to compare assay and control signals”, ([0144]). 
             Weinberger teaches light beam is projected through patterned internal surface of the sample tube/container and a binding reagent bound in the sensing area can be probed by the light source.  Therefore, Weinberger clearly teaches the projected the laser beam transversely across the passage irradiate the material within a measuring zone.

4.          With respect to applicant’s remarks regarding rejected claims on page 8, the examiner respectfully disagrees.  Applicants argue, “the beam B of Weinberger merely hits the side of the capillary tube. It does not irradiate a measuring zone, where the measuring zone is substantially perpendicular to the first direction (that 1s, the direction of flow). Furthermore, where the beam B illuminates the side of the capillary tube, this does not include a transverse region extending greater than 50% of the width of the passage. Weinberger is merely configured to illuminate the side of the capillary tube for a backscatter reading (“The beam 1306 hits the tube 1308 and creates a fringe pattern 1305” — paragraph [0025] of Weinberger), which would make the illuminated area parallel with the flow direction of the capillary tube, rather perpendicular as required by current Claim 1”.  
             a)  First, Weinberger teaches the light beam B not only hits the side of the capillary tube but also irradiate the inside of the tube/container when the tube/container filled with liquid and interrogated with an unfocused coherent light source, such as a laser beam. (Please see the explanation in paragraph 3 above). 

             c)  Third, the following figure 13 shows that the diameter/width of beam 1306 is greater than 50% of the passage diameter/width of the tube 1308.  Therefore, Weinberger clearly teaches the beam B illuminates the capillary tube, including a transverse region extending greater than 50% of the width of the passage.  .  Also in the following figure 14 shows that the diameter/width of beam B is greater than 50% of the passage diameter/width of the capillary 1406, and the measuring zone is the surface perpendicular to the direction of the flow A of the capillary 1406.

5.          With respect to applicant’s remarks “the configuration of the laser to project across the passage enables the illumination of different paths of light through the measuring zone and allows spatial discrimination of particle scattering”.  This limitation must be added into the claims in order to be considered.

	With the above explanation, the claims need further amended in order to overcome the prior art.  
Grounds for the rejection of claims are provided below as necessitated by amendment.
[AltContent: textbox (C)][AltContent: arrow]
    PNG
    media_image1.png
    1749
    1689
    media_image1.png
    Greyscale



Information Disclosure Statement
6.          The information disclosure statement (IDS) submitted on 09/09/21 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

7.	New amended Claims 14-17, filed on 09/13/21, are objected to under 37 CFR 1.75(c) as being in improper form because multiple dependent claims 1-16  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 102
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
10.          Claims 1, 5-7, 21, are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Weinberger et al. (Pub. No. 2010/0184056). Hereafter “Weinberger”.
            Regarding Claims 1, 21, Weinberger teaches a device for measuring parameters of a material flowing along a passage in a first direction, (the following figure 14, a material flowing along a passage in a first direction A), the passage having two longitudinally spaced apart ends and transverse sides defined by one or more sidewalls, (the following figure 14, has two ends, one end is near Injection valve 1405, the other end is near Waste 1407.  Wall of capillary 1406 is not different from sidewall), the device including:

            a beam projection element configured to project the laser beam transversely across the passage to irradiate the material within a measuring zone, (the following figure 14, beam B, the passage of the Capillary 1406), (please see the explanation in paragraph 4 above), the measuring zone extending in a direction substantially perpendicular to the first direction and including a transverse region extending greater than 50% of the width of the passage, (according to figure 14, the measuring zone is not different from the area of the Capillary 1406 illuminated by the laser beam B.  This area is perpendicular to the first direction A, and is greater than 50% of the width of the passage), (please see the explanation in paragraph 4 above); 
            an optical imaging device positioned at a second location within or adjacent the passage and configured to capture images of backscattered light from material within the measuring zone, (the figure 14, Camera 1402 is not different from an optical imaging device, adjacent the passage in a first direction A), (please see the explanation in paragraph 3 above); and
a processor in communication with the optical imaging device and configured to process the captured images and perform a multiple particle scattering analysis to determine parameters of the material through the passage, (abstract, [0029, 0064, 0075, 0077].  Note: cell is not different from particle).

[AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (B)]
    PNG
    media_image2.png
    1881
    1817
    media_image2.png
    Greyscale


            Regarding Claim 5, Weinberger teaches a camera having a two dimensional array of photosensitive pixels, ([0068]).

            Regarding Claim 6, Weinberger teaches the parameters include a volumetric flow rate of the material through the passage, ([0072, 0075, 0087]). 



Claim Rejections - 35 USC § 103
11.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

13.          Claims 2-4, 8, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger et al. (Pub. No. 2010/0184056), in view of Nakano et al. (U.S. Pat. No. 6,778,272). Hereafter “Weinberger”, “Nakano”.
            Regarding Claims 2, 3, Weinberger teaches all the limitations of claim 1 as stated above except for the beam projection element includes a lens adapted to expand the size of the laser beam in a single transverse dimension to generate a spatially elongated beam, and a mirror adapted to expand the size of the laser beam in a single transverse dimension to generate a spatially elongated beam.  Nakano teaches the beam projection element includes a lens adapted to expand the size of the laser beam in a single transverse dimension to generate a spatially 

            Regarding Claim 4, Weinberger teaches all the limitations of claim 1 as stated above except for the beam projection element is a scanning mirror adapted to angularly steer the laser beam in a transverse dimension through the measuring zone.  Nakano teaches the beam projection element is a scanning mirror adapted to angularly steer the laser beam in a transverse dimension through the measuring zone, (Figure 1, galvano mirror 25). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Weinberger by having a lens in order to steer the laser beam. 

            Regarding Claim 8, Weinberger teaches all the limitations of claim 1 as stated above except for a particle size distribution of the material within the measuring zone.  Nakano teaches a particle size distribution of the material, (abstract). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Weinberger by having a particle size distribution of the material in order to detect a specific information of the material. 

            Regarding Claim 12, Weinberger all the limitations of claim 1 as stated above except for determining one or more of an angular dependence, amplitude dependence, wavelength dependence and polarization of the backscattered light.  Nakano teaches determining one or more of an angular dependence, amplitude dependence, wavelength dependence and polarization of .
14.          Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger et al. (Pub. No. 2010/0184056), in view of Schneider et al. (U.S. Pub. No. 2018/0195945). Hereafter “Weinberger”, “Schneider”.
            Regarding Claim 9, Weinberger teaches all the limitations of claim 1 as stated above except for a Mie scattering model to the captured images to extract the parameters of the material through the passage.  Schneider teaches a Mie scattering model to the captured images to extract the parameters of the material through the passage, ([0040, 0104]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Weinberger by having a Mie scattering model in order to detect implement imaging efficiently.

15.          Claims 10-11, 13-16, 18-19, are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger et al. (Pub. No. 2010/0184056), in view of Zhao et al. (U.S. Pub. No. 2015/0346101). Hereafter “Weinberger”, “Zhao”.
            Regarding Claim 10, Weinberger teaches all the limitations of claim 1 as stated above except for a Rayleigh scattering model to the captured images to extract the parameters of the material through the passage.  Zhao teaches a Rayleigh scattering model to the captured images, ([0013, 0022]). It would have been obvious to one having ordinary skill in the art at the time of 

   Regarding Claims 11, 13-15, Weinberger teaches all the limitations of claim 1 as stated above except for a linear intensity model to the captured images, the laser source is tunable to selectively vary the frequency of the laser beam, a pulsed laser beam, a plurality of laser sources, each configured to generate a laser beam at different respective frequencies..  The modification involves only routine skill and well known in the art.

            Regarding Claim 16, 18-19, Weinberger teaches all the limitations of claim 1 as stated above except for a polarizing filter disposed in front of the optical imaging device for filtering a polarization component, Raman spectroscopy.  Zhao teaches a polarizing filter disposed in front of the optical imaging device for filtering a polarization component, ([0018], claim 6), Raman spectroscopy, ([0011]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Weinberger by having a polarizing filter disposed in front of the optical imaging device for filtering a polarization component, and Raman spectroscopy in order to detect implement imaging efficiently.

Other References
16.	Schneider et al. (U.S. Pub. No. 2018/0195945) also teaches the limitation “to project the laser beam transversely across the passage to irradiate the material within a measuring zone, the measuring zone extending in a direction substantially perpendicular to the first direction and including a transverse region extending greater than 50% of the width of the passage”, ([0089], figure 5, fluidic channel 103, object 106, light 107).
              Mitchell et al. (Pub. No. 2009/0219530) also teaches the limitation “to project the laser beam transversely across the passage to irradiate the material within a measuring zone, the measuring zone extending in a direction substantially perpendicular to the first direction and including a transverse region extending greater than 50% of the width of the passage”, ([0054], figure 2A, beam 210, particle 240, flow cell 220).

Allowable Subject Matter
17.          Claims 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if overcome the objections set forth in this Office action.
18.            The allowable Subject matter for claim 17 was indicated in office Action mailed on 03/18/21.

Conclusion

19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
September 20, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877